 582DECISIONSOF NATIONALLABOR RELATIONS BOARDCreative Engineering,Inc.andUnited Steelworkers ofAmerica.Case 25-CA-7421March 4, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn September 29, 1976, Administrative Law JudgeElbertD. Gadsen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed limited exceptions, and a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusion2 of the Administrative LawJudge as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) of theAct by refusing to bargain with the Union after thecollective-bargaining contract expired onMarch 1,1975, and by withdrawing recognition of the Unionin the absence of objective considerations to supporta reasonabledoubt of the Union's majority.Wefurther find that such conduct also violated Section8(a)(1)of the Act.3 The General Counsel hasexcepted to the failure of the Administrative LawJudge to find that Respondent also violated Section8(a)(5) of the Act as alleged in the complaint bybargaining individually with nonunion employeeshired after the contract expired concerning wagesand working conditions and by unilaterally andwithout notice to the Union refusing to follow theestablished conditions of work regarding supervisors'performing bargaining unit work. We find merit inthe General Counsel's exceptions.The record shows that, after Respondent laid offunit employees covered by the collective-bargainingcontract around February 1975 because of economic'We do not adoptthe Administrative Law Judge's finding,stated in In 2of hisDecision,that Respondent's attorney,Blankenship, crediblytestifiedthat heoffered the Union an opportunityto examine its books.AttorneyBlankenship did not appear as a witness and the sole discussion of theallegedoffer wasthe following exchange between Blankenship and theUnion's staff representative, Donald Tobin, during cross-examination of thelatterQ.Did wealso at thatparticulartime,Mr. Tobin,offerto let youlook atthe Company booksAThat partIdo not recall-I'm not sayingyou did and I'm notsayingyou didn'treasons,itthereafter hired new employees in thespring and summer of 1975 to perform unit work.The individuals hired were not members of theUnion, and Respondent's president testified that thewage rateswere, in effect, established by bargainingdirectly with the individual applicants without regardto the wageratesand fringe benefits which were paidunder the recently expired collective-bargainingcontract. The wage rates were below the union scaleand certain fringe benefits were eliminated.In addition, the record shows that Respondentpermitted supervisors to perform bargaining unitwork during the same period. The use of supervisorsfor unit work was prohibited under the agreementwith the Union except under certain specifiedconditions.Admittedly Respondent did not notifytheUnion nor bargain with the Union concerningthe utilization of supervisors.Accordingly, we find on the basis of the aboveconduct that Respondent violated Section 8(a)(5)and (1) of the Act.RemedyIn view of our findings above we revise therecommended remedy of the Administrative LawJudge to require that Respondentalso cease anddesist from individually bargaining with individualemployees and from permitting supervisors to per-form bargainingunitwork in derogation of estab-lished practices. In addition, we shall require Re-spondent to make the nonunion employees hiredwhole for any loss of pay or other benefits that theymay have suffered by reason of Respondent's refusalto paythem wagesand fringe benefits establishedthrough collective bargaining with the Union, plus 6-percent interest.Becausethe bargaining unit employees who aremembers of the Union and were laid off on andaround February 1975 are no longer employed byRespondent, so far as the record shows, we shallrequire that, in addition to posting the attachednotice at Respondent's plant as recommended by theAdministrativeLaw Judge, Respondent shall beAlso, in thesame footnote the Administrative Law Judge inadvertentlyindicated that the Union contacted RespondentinOctober 1975, ratherthan byletterdated September30, 1975,that it wished to resumebargaining2 In agreeing with the AdministrativeLaw JudgethatRespondentviolated Sec.8(a)(1) and(3) of the Act by notcalling the laid-off unitemployees backto work,we rely on, in addition to the rationale set forth inhisDecision,the admission of Respondent's president,Crandall, that thelaid-off employees were not called back becausetheywere unionemployeesand that people could be hiredoff thestreets for less money.3 In adopting the Administrative Law Judge'sConclusionof Law 3, weadditionallyconclude that Sec. 8(a)( I) was violated.228 NLRB No. 67 CREATIVEENGINEERING583required to mail a copy of the notice to the laid-offunion employees.4Additional Conclusions of LawInsert the following as conclusions 5 and 6 andrenumber conclusion 5 as 7:"5.By individually bargaining with individualapplicants for employment on and after April 14,1975,as to wages and working conditions, Respon-dent violated Section 8(a)(5) and (1) of the Act."6.By allowing supervisors to perform bargain-ing unitwork on and after April 14, 1975, withoutnotice to and bargaining with the Union and inderogation of established practices, the Respondentviolated Section 8(a)(5) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,CreativeEngineering, Inc.,Elkhart, Indiana, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally changing terms and conditions ofemployment by hiring new nonunion-member em-ployees at a lower rate of pay.(b)Unilaterally changing a substantial part of itsproduction work to engineering work.(c) Refusing to recall any of its union-member laid-off employees to perform unit production work.(d)Withdrawing recognition of the Union in theabsence of reasonable and objective considerationsto support a good-faith doubt that the Unioncontinued to enjoy majority status.(e)Discriminating in regard to tenure of employ-ment of its union-member laid-off employees, there-by discouraging membership in the Union or otherlabor organization.(f)Bargaining with individual employees as towages and working conditions.(g) Permitting supervisors to perform bargainingunit work.(h) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Upon request, bargain with United Steelwork-ers of America as the exclusive representative ofRespondent's employees in the unit herein foundappropriate, and embody any understanding reachedin a signed agreement.(b)Offer to those union-member laid-off employ-eeswhom Respondent would have recalled toperform the work Respondent hired new nonunion-member employees to perform reinstatement to theirformer positions or, if such positions no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights previouslyenjoyed, and make them whole for any loss of paysuffered by reason of the discrimination against themwith interest at the rate of 6 percent, in the mannerdescribed in the section entitled "The Remedy."(c)Make the nonunion employees hired as theresult of individual bargaining in the spring andsummer of 1975 whole for any loss of pay andbenefits in accordance with the established wagescale and established fringe benefits schedule, withinterest in accord with F.W.Woolworth Company,90NLRB 289 (1950), andPlumbing & Heating Co.,138NLRB 716 (1962).(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at Respondent's plant in Elkhart, Indiana,copies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. In addition, copies of the notice, duly signedby the Respondent's representative, shall be mailedto all employees who were laid off around February1975who were members of the bargaining unit.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.4 Southland Manufacturing Corp,157 NLRB 1356, 1358 (1966).5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with United Steelworkers of Americaby unilaterally changing terms and conditions ofemployment in hiring new nonunion-memberemployees instead of recalling our union-memberlaid-off employees, by changing a substantialportion of our production work toengineering, orby refusing to timely meet with United Steelwork-ers of America upon its request.WE WILL NOT bargain individually with appli-cants for employment as to wages, hours, andworking conditions.WE WILL NOT allow supervisors to performbargaining unit work without notice to andbargaining with the Union.WE WILL NOT discourage membership inUnited Steelworkers of America, or any otherlabor organization, by hiring new nonunion-member employees instead of recalling our union-member laid-off employees, or otherwise discrimi-nating in any manner with respect to their tenureof employment or any term or condition ofemployment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseand enjoyment of rights guaranteed to them bySection 7 of the National Labor Relations Act,except to the extent that such rights may beaffected by lawfulagreementsin accord withSection 8(a)(3) of the Act.WE WILL offer to those union-member laid-offemployees,whom we would have recalled toperform the work we hirednew nonunion-mem-ber employees to performreinstatementto theirformer positions or, if such positions no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges enjoyed by them, and make them wholefor any loss of pay they may have suffered byreason of our refusal to recall them, with interestat the rate of 6 percent per annum.WE WILL make the nonunion-member employ-ees hired to perform work in the bargaining unitatratesof pay and other benefits throughindividual bargaining whole for any loss of pay orother benefits that they may have suffered byreasons of Respondent's refusal to pay themwages and fringe benefits established throughcollectivebargainingwith the Union, plus 6-percent interest.WE WILL, upon request, bargain collectively ingood faith with United Steelworkers of Americaas the exclusive bargaining representative of all ofthe employees in the bargaining unit herein foundappropriate.WE WILLmail copiesof this notice to allemployees who were members of the bargainingunit at the time of the February 1975 layoff. Theappropriate bargaining unit is composed of:All production and maintenance employeesof the Respondent employed at its facilityexclusive of all office clerical employees, allplant clerical employees,allengineeringemployees and all professional employees,guards and all supervisors as defined in theAct constitute a unit appropriate for thepurpose of collectivebargainingwithin themeaning of Section 9(b) of the Act.All our employees are free to become, remain, orrefuse to become or remain members of said union orof any other labor organization, except to the extentthat such rights may be affected by lawful agree-ments in Section8(a)(3) of the Act.CREATIVE ENGINEERING,INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upona charge of unfair labor practices filed on October 10, 1975,by United Steelworkers of America, hereinafter referred toas theUnion,a complaint was issuedby the GeneralCounsel of the National Labor Relations Board onJanuary 30,1976, against Creative Engineering,Inc., hereincalled Respondent. The complaint alleged that Respondentcommitted certain unfair labor practices by refusing torecall laid-off employees for engaging in concerted and/orunion activities, thereby discriminating against them; bybargaining with representatives of its own choosing eventhough it knew it was bound to bargain with the dulydesignatedUnion herein; by refusing to recognize andbargain with said Union in that it unilaterally bargainedindividually and directly with employees on mandatorysubjects of bargaining; and by abrogating the seniority andrecall provisions of its collective-bargaining agreement, allin violation of Sections 8(a)(1), (3), and (5) and 2(6) and (7)of the National Labor Relations Act, as amended, hereincalled the Act.The hearing in the above matter was held before me inGoshen, Indiana, on March 29 and 30, 1976. Briefs havebeen received from counsel for the General Counsel andcounselforRespondent, respectively, which have beencarefully considered. CREATIVEENGINEERING585Upon the entire record in this case and from myobservation of the witnesses,I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent Creative Engineering,Inc., is now, and hasbeen at all times material herein,a corporation dulyorganized under and existing by virtue of the laws of theState of Indiana.Respondent maintains its principal placeof business at Elkhart,Indiana,where it is and has been atall times material herein,engaged in the manufacture, sale,and distribution of office furniture and/or engineeringtechnology.During the past calendar year,a representativeperiod,Respondent, in the course and conduct of itsbusiness operations,manufactured,sold, and distributed atits plant products valued in excess of $50,000 which wereshipped from said plant directly to States other than theState of Indiana.During the same period,Respondentpurchased, transferred, and delivered to its plant goods andmaterials valued in excess of $50,000 which were transport-ed to the plant directly from States other than the State ofIndiana.The complaint alleges,Respondent admits,and I findthatRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find thatthe United Steelworkers of America, the Union herein, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundApproximately14 years ago Respondent started businessasContourArt andlaterbecame known as CreativeEngineering,Inc.,for the purpose of manufacturingfiberglass bucket chairs with foam,vinyl, nylon,and wool,such as are found in airport terminals and theaters. Theowners of Respondent are Eugene Crandall,president andchairman of the board of directors;FranklinMiles,executive vice president,treasurer,and director; andRoland Oberchain,secretary and director; all with owner-ship interestof 20percent, 60 percent, and 20 percent,respectively.Since on or about August 5,1967, theInternationalUnion ofDistrict 50, since merged with andnow known as the United Steelworkers of America, wasdesignated or selected the certified representative forpurposes of collective bargaining with Respondent foremployees in the appropriate collective-bargaining unitdescribed as follows:All production and maintenance employees of theRespondent employed at its facility exclusive of alloffice clerical employees,all plant clerical employees,all engineering employees and all professional employ-ees, guards and all supervisorsas defined in the Actconstitutea unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.Although Respondent and the Union were parties toseveral collective-bargaining agreements,their last suchagreement covered the unit heretofore described from theeffective date of March 1, 1973, until its expiration onMarch 1, 1975.1B.The Binding Obligationsof theParties toBargain and the Question of Contractual ObligationsThe credible testimony of Donald Tobin, staff represen-tative for the United Steelworkers of America, hereincalled the Union, established that prior to August 9, 1972,theUnion was known as District 50 of the UnitedMineworkers until its merger with the United Steelworkersof America. Prior to the expiration of the last contract (G.C. Exh. 2) on March 1, 1975, the Union sent Respondent aletterdatedDecember 17, 1974, in which it advisedRespondent of the upcoming termination of its currentcontract on February 19, 1975 (G. C. Exh. 3), andexpressing its desire and request to negotiate terms andconditionsof a new collective-bargaining agreement.Respondent replied by letter dated December 20, 1974 (G.C. Exh. 4), pointing out an error in the Union's letter of theexpiration date of its contract as February 19, 1975, insteadof March 1, 1975. Respondent further advised the Union tocontact its representative(Ray Blankenship) to schedule atime and place for negotiations pursuant to the Union'srequest.Subsequently,the parties'representatives met on Febru-ary 25,1975, when both sides expressed their demands andlimitations.The Union suggested the next meeting forFebruary 27 and 28, but Respondent said it would not beable to meet at that time.Respondent thereafter suggesteda date in March,but the Union said it could not be presentat that time. However,representatives of the parties metagain on April 8, 1975, when the Union appeared at theplant at 2 p.m., but Respondent's representative(Blanken-ship)did not appear until 3 p.m. An argument ensued as towhether the meeting had been set for 2 or 3 o'clock and theUnion was ordered off Respondent's premises until 3 p.m.The union representative,Tobin,rejected the 3 p.m. time.The next bargaining meeting was scheduled for June 10and when the union representative arrived he was advisedby Blankenship(Respondent)that he could not meetbecause his father was critically W. The parties then agreedand didin fact meet on June 17, 1975,whentheypresentedproposals and counterproposals.An impasse did notdevelop on any of theissues.The Unionsenta letter dated September 30, 1975, toBlankenship advising that it had not as yet selected anarbitrator and suggested that the next negotiation sessionbe scheduled for October 13, 1975.Withrespect to a request for negotiations, Tobinadmitted on cross-examination that he had receivedIThe facts set forth above are undisputed and are not in conflict in therecord. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDBlankenship's letter dated January 2, 1975 (Resp. Exh. 1)in which he was advised in part as follows:Iwould suggest we begin negotiations as soon aspossible because it would serve no useful purpose to goin negotiations with an expired contract.Would you have Mr. Tobin contact me on thismatter as soon as possible.In a letter dated October 6, 1975, Blankenship(Respon-dent) acknowledged receipt of the Union's letter ofSeptember 30, 1975, and advised the Union that Respon-dent had reason to believe that the Union no longerrepresented the employees and, therefore, it would nolonger bargain for a collective-bargaining agreement. Itfurther advised that Respondent took the position that, dueto the hiatus of time in the noted arbitration case,such caseis no longer to be arbitrated.On cross-examination Tobin said he could not deny thatRespondent(Blankenship)did not contact him first aboutscheduling negotiationmeetings and he admitted that,during the June 17 meeting,Respondent insisted on itssupervisors being permitted to perform production work;that the Company had financial problems; and that, ifRespondent had to pay a 1-cent increase in pay,itwouldhave to go out of business. When asked did Respondent atthat time also advise the Union that it could look at itsbooks so that it would be able to determine whetherRespondent was telling the truth,Tobin said he could notdenythat Blankenship said that but that he could not recallhis saying so?In an effort to show that the Union no longer represent-ed the unit employees, Respondent introduced a letterdated August 9, 1974 (Resp. Exh. 3), in which Respondentwas advisedby anappointed arbitrator, David Dolnickthat the latter had been appointed arbitrator and asked tobe advised, by return mail, of the date and place the parties(Respondent and Union)agreed to meet for the arbitrationhearing. Tobin admitted he did not ever contact Dolnickconcerning a date for arbitration and that he couldnotrecallwhether he had received three letters for arbitrationfrom Dolnick between June and September 30, 1975. Hetestified thathis reasonsfor notseeking negotiationssooner are as follows:A.Well,due to contract negotiations at one otherplant, two other plants here in Elkhart, and the fact thatour people were already laid off, and not working, wedid have other people who were working and tried tonegotiate a contract for them.I felt that it was useless totake time that could be spent better for plants that werein operation, take time away from them, and go tosomething where there was no production being runand nobody being worked.Tobin said that he did not know as a fact thatRespondent had employed or hired new employees toreplace those employees on layoff. After checking hisnotes,he changed his testimony and advised that he hadprocessed two arbitration grievancesin 1975.C.The Changing Progress of Respondent's Businessand Actions Taken by it in the InterimIn June or July 1974 Respondent employed as many as20-25 production and maintenance workers,but businessfell off in the fall, and it laid off some employees. The laid-off employees were subsequently recalled until businessdeclinedagainin February 1975, when Respondent laid offallof its employees, advising them that they would berecalled when business improved.There is no dispute thatthe employees were not fired. In May, June,July, andAugust 1975, Respondent concluded it had enough work tohire some new people to do work (2 or 4 weeks in duration)which need it characterized as temporary spasmatic help.None of the new employees were employees who had beenlaid off.At the time of this proceeding Respondent had workingin its plant,two production workers, himself,and theengineer,plus two part-time workers doing prototype workfor 1 daya week on one customer account.Respondent'sbusiness records showed that some 14 or 15 unit employeesin production worked 40 hours during the week of July 26,1974; and that one worked 30 hours. All such employeeswere union members.Tom Varney,engineer for Respon-dent for about a year and a half,sometimes acts assupervisor and he had participated in negotiations with theUnion. Since all production and maintenance employeeswere laid off on or before February 1975, none of suchemployees have been recalled before or after April 14,1975, but Respondent acknowledged having hired newtemporary employees at a lesser rate of pay than he hadpreviously paid his laid-off employees. Respondent did$182,000 worth of businessin 1975.In some instances thenew employees were paid $3 an hour while the laid-offunion employees were paid as much as $4.50 an hour. Thenew employees did not receivesomeof the fringe benefitsthe prior laid-off employees had received. When Respon-dent hired new employees after April 14, 1975, it did notnotify the Union it had such work or that it was not goingto recall its laid-off employees because it concluded it hadno responsibility to the Union.With respect to supervisors of Respondent performingproduction work,Respondent said it allowed supervisorsor anyone else to perform bargaining unit work after April14, 1975, because it had no contract with the Union; thatthe union employees were absent(being on layoff) and itsprocedure fell within the exception clause of the contractfor supervisors to do such work.In responding to questionsby counsel for the General Counsel, Respondent (Cran-dall) said it did not recall its laid-off employees first,becauseithad no responsibility to them and, secondly,because work was so"spasmatic" that such employeeswould have gotten only 3 days' work a week. Heacknowledged that all of the employees laid off were unionmembers.President Crandall did not remember a letter from Tobindated September 30 (G. C.Exh. 5), asking for a bargainingsessionbuthe did rememberRespondent'scounsel(Blankenship)writing areply (G. C. Exh. 6) in which he2 1 credit Blankenship's testimony that Respondentdid offer the Unioncontact Blankenship to set the datefor the nextnegotiation session, but hean opportunityto exarruneitsbooks. Tobin admittedthat he agreedtoin fact didnot contact Blankenship from June17 to October 1975. CREATIVEENGINEERING587advised the Union that Respondent had no responsibilityto bargain with the Union. Off and on since the fall of1975, Respondent has terminated the production part ofhis business operation and continued the engineering partof hisbusiness,of which fact Respondent acknowledged it didnot notify the Union and affordit anopportunityto bargainabout the matter.Respondent also admitted that it startedfarmingout engineeringwork to Cordell in 1974 when ithad more business at CreativeEngineeringthan it couldhandle; that it received a royalty on all work farmed out toCordell which because profitable, while the same suchwork was not profitable at Creative because he couldcollect fromthe customers.In 1976 Respondent produced about 500 prototypechairs (chairs with different technology on helms and back,which wereengineereddifferently). If the customers likedthe prototype chairs, they would then buy the productionmachinesand the entireengineeringconcept. The proto-tyeswere so fewinnumberthat they were usuallyproduced by Crandall and Respondentengineer,Varney.The change in operation from productionto engineeringwas discussed by Crandall with the board of directors ofCreativeEngineeringabout 2 years before the change tookeffect.Prior to, and including, March 1975, Respondentproduced chairs primarily for the Kruger account which itlost in 1975.The credited testimony of President Crandall, his wifeand administrative staffassistant,Mary Crandall, andSupervisor Juanita Varney,as wellas company records,established thatbeginningin November or December 1974and continuinginto January and February Respondentlaid off itsunitproduction employees; that in the early fallof 1974 Respondent was advised by the Krueger Companythat the latter was doing its own side chairs and fabrics andwas phasing out the need and demand for chairs fromRespondent; that, although company records from May 6,1975, through June 27, 1975, reflect orders for chairs to theKrueger Company,a close examinationof said recordsreveals that 20 or more of such orders were whatRespondent characterized as reorders (repairs, rework, orreplacementsrather than original orders for new chairs);that such reorders (or rework) were done under a warrantyor guaranty periodclausein the sales contract; that since1973 supervisors frequently did thesamework unit workersdid and company records showed that from August 1,1975, to March 30, 1976, therewereno more than threepeople working in the plant on an hourly or salary basis,while prior to August 1, 1975, there were 15 to 16 hourly orsalaried persons working; and that prior to August 1, 1975,the highest number of hours worked was 377 hours, whileafterAugust 1, 1975, to the present time, the highestamount of total hours worked was Ill hours and the leasthours worked was 8 hours. The difference in the number ofemployees working and the number of hours worked is dueto the fact, as the records further shows, that there havebeenon invoices to the Krueger Company since July 1975.3 1 credit the testimony of George Pickens not only because I receivedthe distinct impression that he was making every effort to testify truthfully,but also because his testimony with respect to changes in the amount ofproduction employees working, and the kind of product being manufac-tured,was essentially consistent with the credible testimony of the witnessesDonald Tobin further testified about a conversation heldon June 3, 1975, which he described as follows:Q.As best as you recall, would you tell us whatyour conversation with Mr. Pickens-what he said,what you said-in that conversation?A.George arrived at the Union hall some timeafter 12:00 when themeeting hadadjourned, came intomy office and wanted to know what was taking place atCreativeEngineering.I told him that I would like toknow also what was taking place. I had heard that hewas working at Creative Engineering and wanted toknow what his job entailed. He explained that he wasdoing basically the same job that he had on his previousemployment- term of employment- I asked him ifthe rest of the people in the plant were performing theduties of the people that were during his first tenureand he said yes, they were and he went on to discuss theproblems and I asked him if he had actually beeninformed that he was doing any engineering work orjust what and he said well, he had never been informedthat he was doing anyengineeringwork as far as heknew he was doingthe samejob that he had prior to hisquitting the firsttime.He wanted to know whathappened to the other people that worked there and Isaid that the Company had laid them off and hadcontended that theywere engineeringemployees and itlooked as thoughsincethey were doing the same work,that I felt the Company was playing games with us andasked him if he was interestedin signinga Union cardto- just incase- he wasn't anengineeringemployee,if they were going to bring engineering in, we would tryto organize them.George Pickens had previously testified to the same effecton this subject. George Pickens, an employee and unionmember, testified that all of the chairs he worked on duringhis last employment could have been replacements and headmitted he had had several arguments with Varney duringhis second period of employment with Respondent. He wasreemployedin hislast employment at a lower salary and hesaid that, when he talked with Tobin at the Union, Tobintold him the Union was no longer in the plant and that hissalary was as low as it was because the Union was nolonger in the plant and that the contract had run out.Pickens also stated that he had noted two differentmachines and a new glue being used and he had alsonoticed that employees would leave the employment ofRespondent, but he did not note any employees beinghired. He admitted that production was different .3Analysis and ConclusionsAs amplified by counsel for the General Counsel's brief,the crucialissuespresented for determination in thisproceeding are:of Respondent. In other words, while there was in fact a greater emphasis ondeveloping and selling engineering,therewas also still considerableproduction work being carried on for which Respondent employed newnonunion-member employees to perform at a lower salary. 588DECISIONSOF NATIONALLABOR RELATIONS BOARD(1)Whether Respondent violated Section 8(aXl) and (3)of the Act by refusing to recall its laid-off employeesbecause of their union and/or concerted activities, asalleged in paragraphs 5 and 6 of the complaint.(2)Whether Respondent violated Section 8(aX5) and (1)of the Act by refusing to bargain collectively with theUnion as the exclusive bargaining representative ofRespondent's production and maintenance employees, asalleged in paragraph 7 of the complaint.A determination of the validity of the above-describedallegationswith which Respondent is charged,and thecorresponding defenses asserted by it in response thereto,depends in part upon a determination of the veracity of theseveralwitnesseswhose testimony is almost free fromconflict.Nevertheless,in resolving what issues of credibili-ty as are presented by the testimony of the witnesses, Iconsidered the relationship of each witness to the party onwhose behalf he testified,the readily responsive,nonselec-tive,nonexaggerating,consistent,and straightforwardmanner in which he testified,the reasonableness of effortsmadeby theparties to bring essential witnesses andappropriate documentary evidence to the hearing,as wellas how such testimony or other evidence relates to thelogical consistency of all of the evidence of record and thesequence of events as they transpired.With respect to the refusal-to-bargain charge,Respon-dent does not argue that prior to March 1,1975, the Unionwas not in fact the designated and exclusive representativeof its unit production employees,but, on the contrary,contends that when its last contract with the Union expiredon March 1, 1975, so did its obligation to bargain with theUnion, thereby justifying its hiring new nonunion-memberemployees on and subsequentto April 14, 1975.Respon-dent further contends that on and subsequent to October 6,1975, it was not obligated to bargain with the Unionbecause the Union no longer represented its employeessince it neglected to process more than two grievancesduring the past year and did not request a bargaining ornegotiation session from June 14 through September 29,1975. In support of its position,counsel for Respondentcited the Board'sdecision inGeorge Braun Packing Co.,210 NLRB 1028 (1974).It is not clear from the record atwhat point Respondent commenced doubting that theUnion continued to representa majority ofits employees,but it is inconceivable that Respondent held such a viewduring the months January through June 1975,when it metand negotiated with the Union. At no time during thenegotiation sessions did Respondent ever indicate that itentertained any question about the Union's representativecapacity with respect to its employees.However,it is well-established law that a certified orincumbent union gives rise to a presumptionof majoritystatus in favor of the union.In view of this presumptionRespondent,or an employer,in addition to showing theUnion's claim for continued recognition,must demonstrateby objective considerations that it has some reasonablegrounds for believing that the Union has lost its majoritystatus.United StatesGypsum Co.,157NLRB 652 (1966);andGeorge Braun Packing Co., supra.An examination ofthe latter case,cited by counsel for Respondent,revealsthat the Board found that the Administrative Law Judgetherein gave a factual detail of the objective considerationsupon which the employer's good-faith doubt of majoritystatus was based.The anomalyin the instant proceeding isthat no probative objective considerations appear on therecord that would support a reasonable basis for Respon-dent's belief that the Union herein might have lost itsmajority status.Under the above-described circumstances, the presumedmajority status of the Union has not been rebutted andRespondent was, and remains, under a legal obligation tobargainwith the Union. Consequently, Respondent'swithdrawalof recognitionof the Union,as well as itsrefusal to recall any of its laid-off union-member employ-ees instead of hiring new nonunion-member employees, allwithout notification to or consultation with the Union,constituted discrimination against its laid-off union-mem-ber employees in violation of Section 8(a)(5) of the Act.Respondent's union-member laid-off employees were stillemployees and, therefore, Respondent was still bound tobargain with the Union even though the contract hadexpiredMarch 1, 1975. More specifically, since Respon-dent was under a legal duty to bargain collectively with itslaid-off employees,its unilateral action in replacing themwith new (part-time or full-time) employees obligated it torecall the laid-off employees instead of replacing them,even though its prior bargaining contract had expired a fewmonths earlier.Although Respondent contends that it did not recall itslaid-off employees because of a decrease in productionwork resulting from a loss of the Krueger contract and ashift in manufacturing emphasis from production toengineering, the evidence of record bears out its contentiononly in part.More specifically,while it is true thatRespondent's production of its original chairs was substan-tially curtailed as a result of its loss of the Krueger contractand its efforts to sell engineering,Respondent neverthelesscontinued to produce a considerable number of originalchairs as well as some new prototype chairs. In carryingout this operation,Respondent elected to hire newnonunion-member employees at a reduced rate in pay,instead of recalling a sufficient number of its union-member laid-off employees as the production demandrequired.Not only did Respondent not recall any of its unionemployees but it also neglected to advise them or theUnion that it hadanyproduction work, that it was shiftinga part of its operation emphasis from production toengineering,or that itwas hiringnew nonunion-memberemployees to perform such work at a lower pay rate. Undersworn testimony, Respondent (Crandall) testified that thereason it had hired the new nonunion-member employees,inpreference to recalling its union-member laid-offemployees, was because the work did not require a 40-hourweek employment and that Respondent could have suchwork performed at a lower pay rate by new nonunion-member employees. When such an admission by Respon-dent is considered along with its changes in a substantialpart of the nature and quantity of production withoutadvising or consultingwith the Union with which itadmitted, in part (par. f(i) of the complaint), it was boundto bargain, the credible evidence of record is more than CREATIVEENGINEERINGsufficient to support the conclusion and finding thatRespondent's failure and refusal to recall its laid-off union-member employees was discriminatory and violative ofSection 8(a)(1) and (3) of the Act.JurisdictionAlthough Respondent in its answer to the complaintherein denies that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, itnevertheless admits in paragraphs 2(c) and (d) of thecomplaint the criteria upon which a determination ofjurisdiction is made. Under these circumstances, as well asupon the credible testimony of record, I conclude and findthat Respondent, for all practical purposes, has admitted itis an employer engaged in commerce within the meaning ofthe Act, and that its denial to the contrary is merely anacademic formality without substance.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices warranting a remedial order, I shall recommendthat it cease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.Having found that Respondent has refused to bargaincollectively with the Union, it will be recommended thatRespondent, upon request, bargain with the Union as theexclusive representative of its employees in the appropriateunit.It having been found that Respondent interfered with,restrained, and coerced its union-member laid-off employ-ees in the exercise of their Section 7 protected rights, inviolation of Section 8(a)(1) of the Act, by refusing to recallany of its union-member laid-off employees in violation of589Section 8(a)(3) and(1) of the Act,the recommended Orderwill provide that Respondent offer to the same number ofits laid-off employees that it would have recalled had it nothired new nonunion-member employees reinstatement totheir jobs,and make them whole for loss of earnings withinthemeaning and in accord with the Board'sdecision inF.W.Woolworth Co.,90 NLRB 289 (1950),andIsisPlumbing&Heating Co.,138 NLRB 716 (1962),except asspecifically modified by the wording of such recommendedOrder.Because of the character of the unfair labor practicesherein found,the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with,restraining,and coercing employees in theexercise of their rights guaranteed by Section7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Creative Engineering, Inc., the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.UnitedSteelworkersof America, the Union, is andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By unilaterally changing the terms and conditions ofemployment in hiring new nonunion-member employees ata lower salary, changing some of its production work toengineering work, failing and refusing to recall any of itslaid-off union-member employees, and withdrawing recog-nition of the Union, Respondent violated Section 8(a)(5) ofthe Act.4.By discriminatorilyrefusingto recall any of itsunion-member laid-off employees, thereby discouragingmembership in the Union or other labor organization,Respondent has engaged in unfair labor practices con-demned by Section 8(aX3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]